     0:21-cv-00422-RMG           Date Filed 03/29/21     Entry Number 16        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Francis Simmons,                    )                     Civil Action No. 0:21-0422-RMG
                                    )
                     Plaintiff,     )
                                    )
       v.                           )                         ORDER AND OPINION
                                    )
Captain Green, Sergeant Fields, and )
Officer Jackson;                    )
                                    )
                     Defendants.    )
___________________________________ )

       Before the Court is the Magistrate Judge’s Report and Recommendation (“R & R”) that

the complaint be dismissed without prejudice and without issuance and service of process. (Dkt.

No. 10.) For the reasons set forth below, the Court adopts the R & R as the order of the Court

and dismisses the complaint without prejudice.

I.     Background

       Plaintiff Francis Simmons is an incarcerated person proceeding pro se to allege pursuant

to 42 U.S.C. § 1983 that his civil rights were violated when his personal property was taken and

not returned to him by SCDC Lee Correctional Institution correctional officers. Simmons

alleges that Officers Jackson and Fields sent Plaintiff his clothing, bedding, food and drink

utensils, toiletries, legal papers, letters, pictures and books when Plaintiff was transferred to a

restrictive housing unit, but that Officer Green sent the property back to the dorm, where it was

divided and stolen by inmates. Plaintiff’s cause of action is for “loss of personal property” and

cruel and unusual punishment. He seeks damages for the lost property and to have good time

credit restored. (Dkt. No. 1.)    On an initial review of the pleading, the Magistrate Judge




                                                 -1-
       0:21-cv-00422-RMG         Date Filed 03/29/21       Entry Number 16         Page 2 of 4




recommends that it be dismissed without prejudice for failing to state a claim on which relief can

be granted.

II.     Legal Standard

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight and the responsibility to make a final determination remains with the

Court. See, e.g., Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). Where there are specific objections to the R & R, the Court

“makes a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. Where there are no objections to the R & R,

the Court reviews the R & R to “only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s note; see

also Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (“In the absence of objection . . . we do

not believe that it requires any explanation.”).

III.    Discussion

        The Court finds that the Magistrate Judge ably addressed the issues and correctly

determined that the complaint be dismissed without prejudice. Affording this pro se litigant’s

pleading an appropriately liberal construction, Erickson v. Pardus, 551 U.S. 89, 94 (2007), it

nonetheless fails to set forth sufficient factual allegations that, accepted as true, state a plausible

claim on its face, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Plaintiff’s claim for “loss of personal property” is appropriately construed as a claim for


                                                   -2-
      0:21-cv-00422-RMG           Date Filed 03/29/21     Entry Number 16       Page 3 of 4




violation of his right to procedural due process right under the Fourteenth Amendment.

Although the Fourteenth Amendment protects prisoners from deprivation of property without

due process, Zinermon v. Burch, 494 U.S. 113, 127-28 (1990), an unauthorized deprivation by

state officials does not violate the Due Process Clause if the state provides a meaningful post-

deprivation remedy for the loss, Hudson v. Palmer, 468 U.S. 517, 533 (1984).

        Here, Plaintiff’s factual allegations fail to support finding that his property was taken

pursuant to a state policy or law that would authorize the officials’ conduct or that there is no

adequate post-deprivation remedy available under state law. See, e.g., McIntyre v. Portee, 784

F.2d 566, 567 (4th Cir. 1986) (finding that South Carolina’s claim and delivery statute provides

an adequate post-deprivation remedy to state prisoners that satisfies due process requirements).

Moreover, the complaint fails to support a finding that, assuming the truth of the allegation that

the officers lost Plaintiff’s property, it was due to more than mere negligence. See, e.g., Daniels

v. Williams, 474 U.S. 327, 332-33 (1986) (Due Process Clause not implicated by state official’s

negligent act causing unintended loss of property). Last, regarding Plaintiff’s request that the

Court restore his good time credit, a claim brought under § 1983 is not the appropriate vehicle to

seek that remedy. Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (prisoner in state custody cannot

use § 1983 to challenge “the fact or duration of his confinement” and “must seek federal habeas

corpus relief (or appropriate state relief) instead.”).

           For these reasons, the Court adopts the Magistrate Judge’s recommendation that the

complaint be dismissed without prejudice for failing to state a claim on which relief can be

granted.




                                                   -3-
      0:21-cv-00422-RMG            Date Filed 03/29/21    Entry Number 16       Page 4 of 4




IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 10) as the order of

the Court. Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE and without

issuance and service of process.

       AND IT IS SO ORDERED.


                                                      s/ Richard Mark Gergel
                                                      Richard Mark Gergel
                                                      United States District Judge

March 29, 2021
Charleston, South Carolina




                                                -4-
